13-2193
    Hanlan v. Strong Mem. Hosp.


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
    26th day of June, two thousand fourteen.

    PRESENT:
                GUIDO CALABRESI,
                JOSÉ A. CABRANES,
                RAYMOND J. LOHIER, JR.,
                      Circuit Judges.
    _____________________________________

    Winston H. Hanlan,

                              Plaintiff-Appellant,

                     v.                                                   13-2193

    Strong Memorial Hospital,

                              Defendant-Appellee.

    _____________________________________


    FOR PLAINTIFF-APPELLANT:                         Winston Hanlan, pro se, Rochester, NY.

    FOR DEFENDANTS-APPELLEES:                        No Appearance.
         Appeal from the May 6, 2013 judgment of the United States District Court for the

Western District of New York (David G. Larimer, Judge).

         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the District Court is AFFIRMED.

         Appellant Winston Hanlan, proceeding pro se, appeals from the District Court’s

judgment sua sponte dismissing his complaint under Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e et. seq., for failure to timely file an administrative claim. We assume the parties’

familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.

         We review de novo a dismissal pursuant to 28 U.S.C. § 1915(e)(2).1 See Giano v. Goord,

250 F.3d 146, 149-50 (2d Cir. 2001). A complaint must plead “enough facts to state a claim to

relief that is plausible on its face,” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007),

and “allow[] the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although all allegations

contained in the complaint are assumed to be true, this tenet is “inapplicable to legal

conclusions.” Id. Courts should read pro se complaints liberally with “special solicitude” and

interpret them to raise the “strongest [claims] that [they] suggest[].” Hill v. Curcione, 657 F.3d
116, 122 (2d Cir. 2011) (internal quotation marks omitted).

         We have reviewed the record and conclude that the District Court properly dismissed

Hanlan’s Title VII claim because he failed to: (1) file a timely charge with the Equal

Employment Opportunity Commission; (2) obtain a so-called "right-to-sue letter;" or (3) file a

timely action upon receipt of that letter, as required to state a claim under Title VII. See 42

         1
          28 U.S.C. § 1915(e)(2)(B) provides that a district court “shall dismiss the case at any time if the court
determines that . . . the action or appeal . . . fails to state a claim on which relief may be granted.”

                                                              2
U.S.C. § 2000e-5(e),(f); McPherson v. New York City Dep't of Educ., 457 F.3d 211, 213 (2d Cir.

2006); Tiberio v. Allergy Asthma Immunology of Rochester, 664 F.3d 35, 37 (2d Cir. 2011).

       We have considered Hanlan’s remaining arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the District Court.

                                           FOR THE COURT:
                                           Catherine O’Hagan Wolfe, Clerk




                                              3